GRANT AGREEMENT
(Non-Qualified Share Options/Tandem SARs)

THIS AGREEMENT, executed this 18th day of November, 2013 (in respect of a grant
made the 5th day of April 2013) by and among Telesat Holdings Inc. (the
“Company”), Telesat Canada (the “Employer”), Paul D. Bush (the “Participant”),
and for the purposes of Sections 10, 11, 12 and 13 only, Loral Space &
Communications Inc. (“Loral”) and the Public Sector Pension Investment Board
(“PSP”), and only for the purposes of Section 15, 4440480 Canada Inc. (the
“Special Purchaser”).

WHEREAS, the Company has adopted and maintains the Telesat Holdings Inc. 2013
Management Stock Incentive Plan (the “Plan”) to promote the interests of the
Company and its Affiliates and shareholders by providing the Company and its
Affiliates’ key employees with an appropriate incentive to encourage them to
continue in the employ of and provide services for the Company or its Affiliates
and to improve the growth and profitability of the Company and its Affiliates;
and

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Share Options and Tandem SARs to purchase Shares of the Company.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Incorporation of Plan. All terms, conditions and restrictions of the Plan,
including the Accession Agreement, and the Employment Agreement are incorporated
herein and made part hereof as if stated herein and the terms hereof are
incorporated in the Plan as it applies to the Participant. If there is any
express conflict between the terms and conditions of the Plan and this Grant
Agreement, the terms and conditions of this Agreement shall govern. All
capitalized terms used and not defined herein shall have the meaning given to
such terms in the Plan.

2. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company and the Employer hereby grant to the
Participant a NON-QUALIFIED SHARE OPTION with respect to 395,000 Shares (the
“Option”).

3. Grant of Tandem SARs.

(a) Each Option shall be accompanied by a TANDEM SAR at the SAR Base Price (per
Share). The Tandem SAR constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered) to the Participant a combination
of Shares and cash (as determined by the Committee, in its discretion, subject
to the provisions of this Section 3) at the time such Tandem SAR is exercised,
equal in value to the excess, if any, of the Fair Market Value per Share over
the SAR Base Price per Share of the Tandem SAR. In no event shall the amount of
such excess that the Company shall deliver (or cause to be delivered) to the
Participant in cash exceed the minimum mandatory statutory amount of withholding
taxes due to the applicable Canadian federal and provincial taxing authorities
with respect to the exercise of the Tandem SAR (the “Minimum Withholding
Amount”).

(b) The Participant may exercise the Tandem SAR, in whole or in part, pursuant
to the terms of the Plan and the Grant Agreement provided that, if Section 3(c)
below applies no less than fifteen (15) business days (and no more than thirty
(30) business days) in advance of the effective date of the proposed exercise
the Participant shall give the Committee written notice of his intention to
exercise the Tandem SAR, in whole or in part, and the number of Shares
underlying the Option involved. Upon receipt of such notice, the Committee shall
promptly notify the Participant whether the Company is prohibited by applicable
law or prohibited under any credit agreement (or other debt agreement)
applicable to the Company from (x) permitting such exercise of the Tandem SAR,
in whole or in part, or (y) from making the payment of the amounts in accordance
with Section 3(c) below (an “Applicable Restriction”) at the time the
Participant provides the notice of an intent to exercise. In the case of an
Applicable Restriction, the Participant shall not be permitted to exercise the
Tandem SAR, in whole or in part, to the extent restricted by the Applicable
Restriction, but may, but shall not be obligated to, exercise all or part of the
Option and utilize the Special Purchase Rights (as described in Section 15(b))
with regard to the amounts necessary to pay the Exercise Price and the Minimum
Withholding Amount (provided that the Special Purchase Rights shall not be
available if both (x) the Company’s public common shares are publicly traded and
(y) Participant is otherwise free to sell the Shares acquired under the Option).
Any exercise of all or part of the Tandem SAR or use of the Special Purchase
Rights shall be accomplished within thirty (30) business days after notification
by the Committee that exercise of the Tandem SAR is or is not permitted. If the
exercise or utilization is to occur thereafter, a new notice of intent to
exercise shall be required.

(c) Notwithstanding Section 3(a) but subject to Section 3(b), if exercise of a
Tandem SAR, in whole or in part, occurs during employment (while Cause does not
exist and there is no current intent to voluntary resign without “Good Reason”
(as defined in the Participant’s Employment Agreement)) or following a
Termination of Employment other than a termination for Cause or a voluntary
termination without Good Reason, and is not prohibited by Section 3(b), the
Minimum Withholding Amount shall be delivered in cash. The remainder of such
excess shall be delivered in Shares. Fractional Shares will not be delivered and
the number of Shares to be delivered upon any exercise by the Participant of the
Tandem SAR, in whole or in part, granted herein shall be rounded up to the
nearest whole Share and the amount of cash to be delivered to the Participant
upon such exercise shall be rounded down. Until such delivery, the Participant
has only the rights of a general unsecured creditor and no rights as a
shareholder of the Company in respect to such Shares.

4. Option/Tandem SAR: The Tandem SAR shall vest, become exercisable, and
terminate at the same times and under the same terms as the Option granted
herein. The exercise of all or part of the Option shall cause the same
proportion of the Tandem SAR to automatically terminate and the exercise of all
or part of the Tandem SAR shall cause the same proportion of the Option to
automatically terminate. Only the Option or the Tandem SAR, and not both, may be
exercised in whole or in part at any time.

5. Grant Date. The Grant Date of the Award hereby granted is April 5, 2013.

6. Exercise Price. The Exercise Price of each Share underlying the Option hereby
granted is CAD$24.20.

7. Grant Term. Subject to the terms of the Plan and Section 14 hereof as to
earlier termination of the exercise period of the Award, the exercise period of
the Award shall expire ten (10) years from the Grant Date.

8. Vesting. Notwithstanding Section 5 of the Plan, the Option shall become
vested and exercisable as to twenty percent (20%) of the Shares underlying the
Option on each of the first five (5) anniversaries of October 31, 2012, subject
in all cases to the Participant’s continued Employment as of such anniversary as
provided in the Plan, except as modified by Section 14 of this Grant Agreement.

9. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto, upon any breach or default of any party
under this Grant Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Grant Agreement, or any waiver on the
part of any party or any provisions or conditions of this Grant Agreement, shall
be in writing and shall be effective only to the extent specifically set forth
in such writing.

10. Limitation on Transfer. No Shares obtained pursuant to the exercise of the
Award granted herein shall be transferred except subject to the terms set forth
in Schedule A hereto.

11. Drag-Along Rights in Respect of Shares Issuable Upon Exercise of the Award.

(a) Provided that Loral or PSP and their respective Affiliates and their
Permitted Transferees (as defined in the Unanimous Shareholder Agreement) (such
shareholders and their respective Affiliates and Permitted Transferees being
referred to in this Agreement as the “Relevant Shareholders”) collectively hold
a number of Equity Shares of the Company which is not less than 25% of the total
number of Equity Shares then outstanding on a fully diluted basis, if a Relevant
Shareholder proposes to Transfer to any person (the “Drag-Along Transferee”) at
arm’s length from such Relevant Shareholder (for purposes of this Section 11
only, any such Relevant Shareholder that is proposing such Transfer, a “Selling
Shareholder”) some or all of the Equity Shares then held by the Selling
Shareholder, in a bona fide transaction (a “Drag-Along Sale”), then the Selling
Shareholder(s) may elect (a “Drag-Along Election”) to require the Participant
(but provided that all Participants are being similarly required with regard to
their fully vested Equity Shares but not necessarily unvested Equity Shares) to
sell to the Drag-Along Transferee up to that number of Shares issued upon
exercise of any vested Award equal to the product of (such product being the
“Draggable Amount”) (x) a fraction, the numerator of which is the number of
Equity Shares (on a fully diluted basis) as is proposed to be sold by the
Selling Shareholder(s) and the denominator of which is the aggregate number of
Equity Shares (on a fully diluted basis) owned as of the date of the Drag-Along
Notice (as defined below) by all Relevant Shareholder(s), and (y) the number of
Shares resulting from the exercise of all Awards held by the Participant,
whether then exercised or unexercised and whether vested or unvested, as of the
date of the Drag-Along Notice, at the purchase price and upon the other terms
and subject to the conditions of the Drag-Along Sale (including the kind and
amount of consideration to be paid for such Equity Shares), all of which shall
be set forth in the Drag-Along Notice. To the extent that the number of Shares
issued upon exercise of any vested portion of any Award that is held by the
Participant is less than the Draggable Amount calculated pursuant to this
section, a portion of the Award (but not more than the amount necessary such
that 50 percent of Participant’s Award (inclusive of previously vested amounts)
shall be vested) not otherwise vested and exercisable shall become vested and
exercisable based on the earliest thereafter vesting tranches being vested
before later vesting tranches and the Participant shall be required, conditioned
on the closing of the Drag-Along Sale, to exercise such portion of such Award
and Transfer the resulting Shares in the manner provided in the previous
sentence. Without any obligation to do so, the Company may elect to vest an
amount of such unvested Options up to the amount necessary to reach the
Draggable Amount (in such order as the Company shall elect) and such Options
shall then be treated as vested for purposes of the Drag-Along Sale. The
Participant shall be responsible to the Selling Shareholders for the
Participant’s pro rata share of a reasonable estimate of the out-of-pocket
transactional expenses to be paid by the Selling Shareholders, as determined by
the Selling Shareholders, incurred in connection with the Drag-Along Sale.
Without limiting the foregoing liability, the Selling Shareholders shall be
entitled to agree with the purchaser for the payment of such pro rata share
directly, to the Selling Shareholders out of sale proceedings.

(b) The rights set forth in Section 11(a) shall be exercised by the Selling
Shareholder giving written notice by delivery of a true and complete copy of the
offer to purchase from the Drag-Along Transferee together with all relevant
agreements (the “Drag-Along Notice”) to each Participant which shall
specifically identify the identity of the proposed Drag-Along Transferee, the
number of Equity Shares proposed to be sold to the Drag-Along Transferee, the
purchase price therefore, the material terms and conditions of the proposed
Drag-Along Sale and the proposed closing date of the Drag-Along Sale.

(c) The Selling Shareholders may assign to the Drag-Along Transferee their
rights under this Section 11 and Section 12 hereof, and in such event, the
Drag-Along Transferee shall be treated as if it is the Selling Shareholder
thereafter.

(d) This Section 11 shall not apply to sales made in connection with an Initial
Public Offering or other sales made into the public market.

12. Tag Along Rights in respect of Shares Issuable Upon Exercise of the Award.
No Relevant Shareholder shall sell, offer to sell or agree to sell any Equity
Shares (other than (i) sales of Equity Shares by a Relevant Shareholder to any
other Relevant Shareholder, (ii) sales made in connection with an Initial Public
Offering or other sales made into the public market, (iii) sales of Equity
Shares by a Relevant Shareholder(s) to its or their Affiliate or to an Affiliate
of the other, (iv) a sale by PSP (or an Affiliate) of Equity Shares to a
shareholder who through such sale acquires a right to nominate directors of the
Company but not a proportionate share of PSP’s Equity Interest, (v) a transfer
to a Permitted Transferee as defined in Section 7.04(l) of the Unanimous
Shareholder Agreement, (vi) in a PSP Sell-Down (as defined in the Unanimous
Shareholder Agreement) or (vii) sales aggregated with all other Transfers by
Relevant Shareholders of less than 5% of Equity Shares collectively owned by all
Relevant Shareholders as of the Grant Date, unless the applicable offer is in
writing and provides, as a condition precedent to its completion, that the
proposed purchaser grants to the Participant the right to require the proposed
purchaser to purchase, at the discretion of the Participant, some or all of that
proportion of the Shares owned by the Participant and issued upon exercise of
the Award, plus Shares of the Participant issuable upon exercise of the Award
whether or not vested, as is equal to the product of (x) a fraction (not to
exceed one-half), the numerator of which is the numerator of Equity Shares as is
proposed to be sold by the Relevant Shareholder(s) who are proposing such sale
(for purposes of this Section 12 only, such Relevant Shareholder, a “Selling
Shareholder”) and the denominator of which is the aggregate number of Equity
Shares then owned by all Relevant Shareholders and (y) the number of Shares then
owned by the Participant and issued upon the exercise of the Award plus the
number of Shares issuable upon the exercise of the Award whether or not vested,
at a price per Share, and upon the other terms and subject to the other
conditions (including kind and amount of consideration) as is set forth in the
offer to the Selling Shareholder(s) (a “Tag-Along Sale”). The Selling
Shareholder(s) shall give notice of any proposed sale to the Participant and
shall permit the Participant to have not less than 20 days to accept such offer
in a manner which permits the Participant to specify the number of Shares which
the Participant wishes to sell. To the extent necessary in order to effect the
Tag-Along Sale (and only to such extent), and conditional upon the closing of
the Tag-Along Sale, any portion of the Award of the Participant not vested and
exercisable shall become vested and exercisable to the extent that the Shares
issuable upon such exercise may be included in the Tag-Along Sale based on the
earliest unvested tranches vesting first. The completion of the sale of such
Shares by the Participant shall be subject to completion of the sale of Equity
Shares by the Selling Shareholder(s) and vice versa. If the Participant
exercises tag-along rights pursuant to this Section 12, the Participant shall be
responsible to the Selling Shareholders for his pro rata share of a reasonable
estimate of the transactional expenses of the Selling Shareholders, as
determined by the Selling Shareholders, in connection with the Tag-Along Sale,
and the Selling Shareholders shall be entitled to agree with the purchaser for
the payment of such pro rata share of the reasonable estimate of the
transactional expenses, as determined by the Selling Shareholders, to the
Selling Shareholders. If any transfer of Equity Shares to a Permitted Transferee
or Affiliate is exempt from this Section 12, as set forth above, as a condition
of such Transfer, the transferee shall agree that any subsequent Transfer of
such Equity Shares shall be subject to this Section 12. In the case of any
initial public offering in which a Selling Shareholder transfers an Equity
Interest, Participant shall be entitled to the vesting acceleration described in
this Section 12 as though such transfer were subject to this Section 12, with
regard to the unvested Awards necessary to be vested and exercised to sell the
Shares in the initial public offering pursuant to Item (iv) of Schedule A and
Participant shall have no rights to tag along on any public offering under this
Section 12 (but shall have the rights under Item (iv) of Schedule A).

13. Sale Procedures

(a) In connection with any Drag-Along Sale, or any Tag-Along Sale which the
Participant agrees to accept, all Participants shall be obligated, if applicable
and if permitted by law, to vote (or consent in writing, as the case may be, in
respect of) all Shares held by them in favour of any Drag-Along Sale or
Tag-Along Sale being effected by merger, amalgamation, consolidation, plan of
arrangement, share sale, asset sale or other type of business combination
requiring shareholder approval and the Participant shall in all other respects
support the transaction contemplated by the Drag-Along Sale or Tag-Along Sale
and shall be obligated to take all reasonable actions and to reasonably
cooperate in the consummation of the transaction contemplated thereby and shall
execute all documents, including a sale, purchase, amalgamation, reorganization
or merger agreement, reasonably requested by the Selling Shareholder(s)
containing the terms and conditions of the Drag-Along Sale or Tag-Along Sale;
provided, however, that such terms and conditions shall include the following:
(i) any representations and warranties from the Participants shall be on a
several and not joint basis; and (ii) the maximum liability of each Participant
(other than for fraud or intentional misrepresentation as to ownership or the
existence of a lien) under such Drag-Along Sale or Tag-Along Sale transaction
shall be limited to the purchase price received by such Participant.

(b) No Participant shall exercise any rights of appraisal or dissent rights that
such Participant may have (whether under applicable law or otherwise) or could
potentially have or acquire in connection with any Drag-Along Sale or Tag-Along
Sale or any proposal that is necessary or desirable to consummate the Drag-Along
Sale or Tag-Along Sale.

(c) All Transfers of Shares, including Shares issuable upon exercise of the
Award to the Drag-Along Transferee pursuant to Section 11 or the Tag-Along
Transferee pursuant to Section 12, shall be consummated contemporaneously on the
closing date specified in the Drag-Along Notice or offer of Tag-Along Sale and,
if any Participant shall not have taken such steps as are necessary to Transfer
Shares and/or exercise the Award to be exercised as provided above in
Section 11, in order for the Shares to be so Transferred, such Participant shall
be deemed to have appointed each Selling Shareholder as his true and lawful
attorney in fact to take all such actions and to sign all such documents as are
necessary or, in the reasonable view of the Selling Shareholder, desirable in
order to effect such Transfer. In such event, the Selling Shareholder shall hold
the purchase price for such Shares in trust for the Participant, pending
acknowledgement in writing of the Transfer by the Participant.

14. Revised Vesting and Exercise Time Period.

(a) The Award will vest, in full, if the Participant’s employment is terminated
by the Company without Cause or by the Participant with Good Reason within the
two-year period immediately following a Change of Control.

(b) Instead of the provisions set forth in Section 5.4.2 of the Plan, the
following provisions will apply:

(i) (A) upon termination of the Participant’s employment by the Participant
without Good Reason at any time (x) before October 31, 2014, (y) between
November 1, 2014 and October 31, 2015, if Daniel Goldberg ceases to be employed
by the Company for any reason within six (6) months prior to such termination or
(z) if Cause exists at the time of such termination, or (B) upon termination of
the Participant’s employment by the Company for Cause at any time, the Award,
whether vested and exercisable on or prior to the date of such termination, or
not, shall immediately as of such date of termination be forfeited.

(ii) upon termination of the Participant’s Employment by the Company at any time
without Cause, or by the Participant for Good Reason, the portion of the Award
that would have become vested in the one-year period immediately following the
date of termination shall immediately become vested and exercisable, in full,
and shall continue to be exercisable for a period of 180 days following such
date, and thereafter shall be forfeited.

(iii) if the Participant’s Employment terminates as a result of death or
Disability of the Participant, the portion of the Award that would vest within
one year of the date of termination of employment shall immediately vest.

(iv) in the event of the death or Disability Termination of the Participant, the
vested portion of the Award shall continue to be exercisable for a period of one
year from the Participant’s termination of employment as a result of death or
Disability, and thereafter shall be forfeited.

(v) upon termination of the Participant’s Employment by the Participant without
Good Reason at any time on or after October 31, 2009 (except as provided in
Section 14(b)(i)(A)(y) or (z)), the vested portion of the Award shall be
exercisable for a period of 90 days following such date, and thereafter shall be
forfeited.

(c) The provisions of Section 14(b) above shall be subject to Section 5.8.2 of
the Plan as to termination of exercise periods to the extent not based on
termination of Employment.

15. Restriction on Call Rights and Purchase.

(a) Notwithstanding Section 5.9.3 of the Plan, the call rights of the Company as
set out in Section 5.9.3 of the Plan generally shall not apply if the
Participant is terminated by the Company without Cause or the Participant’s
Employment is terminated by the Participant for Good Reason; provided, that
(a) such call rights shall fully apply to Shares that have become issuable upon
the exercise of the portion of the Award which has vested and become exercisable
solely as a consequence of such termination of employment (on the terms
specified in Section 5.9.3 of the Plan) and (b) such call rights may be
exercised in respect of any Shares held by the Participant during the six-month
and one day period commencing on the later of: (i) the date the Board, acting in
good faith, becomes aware that the Participant has become employed by, or is
otherwise providing services to, a Competitor (as defined in Schedule “A”
hereto) with the date of such determination by the Board being treated under
Section 5.9.3 of the Plan as if it was the date of termination of employment (in
such case, the call right may be exercised at the Fair Market Value of the
Shares on the date of exercise) or (ii) the exercise date of the Award.
Notwithstanding Section 5.9.3 of the Plan, in the event that the Participant’s
employment terminates, other than for Cause or voluntarily without Good Reason,
the Company may not satisfy the purchase price under the call rights by issuing
a promissory note to Participant. Notwithstanding anything to the contrary in
the Plan, any reference to “Grant Date” in Section 5.9.3 of the Plan shall be
deemed to refer to “October 31, 2012.” In the event the Participant  voluntarily
terminates employment between November 1, 2014 and October 31, 2015 and if
Daniel Goldberg ceased to be employed by the Company for any reason within six
(6) months prior to such termination, the provisions of Section 5.9.3 of the
Plan shall apply as if the termination was prior to November 1, 2014. Upon
exercise of the Company of its call right, such call right shall immediately be
deemed to have been assigned to, and exercised by, the Special Purchaser (as
described in Section 15(b)).

(b) In the event that (i) the Committee delivers to the Participant a notice
that the Company is subject to an Applicable Restriction, but the Company gives
the Participant written confirmation that the purchase by the Special Purchaser
of the Shares represented by the Tandem SAR is permitted, and does not create a
default under its or the Company’s credit agreement (or other debt agreements),
or (ii) the call right of the Company is available pursuant to Section 15(a) and
the Company exercises such right pursuant to Section 5.9.3 of the Plan, the
Special Purchaser shall purchase from the Participant all Shares issuable upon
exercise of the Award, or all of the Shares represented by that portion of the
Tandem SAR which cannot be exercised pursuant to Section 3(b), or all Shares in
respect of which such call rights have been exercised pursuant to Section 5.9.3
of the Plan, as the case may be, on the date set out for such purchase as
provided in Section 3(b), or as provided in Section 5.9.3 of the Plan, as the
case may be, and for the purchase price therein provided. On such date, the
Shares shall be purchased by the Special Purchaser, and shall thereafter be
transferred, along with the obligation of the Special Purchaser to pay for the
Shares, to a subsidiary of the Special Purchaser, which shall be wound up into
the Company. The Company agrees to the acquisition of such subsidiary by the
Company from the Special Purchaser for nominal consideration and to the winding
up of such subsidiary into the Company. The purchase price for the Shares shall
be paid by the Company within ten (10) business days after completion of the
winding-up of such subsidiary into the Company, which shall occur promptly after
exercising the call right.

16. Fair Market Value. Fair Market Value under the Plan for purposes of any call
and for purposes of Section 3 shall be determined without any discount for
minority interest or illiquidity. In addition, if the Participant does not agree
with the Fair Market Value as determined by the Board pursuant to the Plan and
this Section 16, the Participant shall notify the Board in writing of such
objection within fifteen (15) days of receipt of written notice of such Fair
Market Value, and shall provide to the Board his own determination of Fair
Market Value in writing no later than thirty (30) days of such receipt. The
Board shall submit both determinations of Fair Market Value to an investment
banker or valuation service agreed upon in good faith by the Board and the
Participant (an “Appraiser”) to choose one of the two determinations as a more
appropriate valuation of the Fair Market Value of the Shares. All fees of the
Appraiser shall be paid (a) by the Company if the Appraiser chooses the
Participant’s determination of Fair Market Value, and (b) by the Participant if
the Appraiser chooses the Board’s determination of Fair Market Value.

17. Dividends. In the event that the Company pays a dividend to the holders of
its Equity Shares, the Board will provide for the crediting of a notional
account established on the books and records of the Company (the “Notional
Account”) for the Participant (but such Notional Account shall not be
established and the Participant shall have no rights hereunder to the extent it
would not be permitted under Section 409A of the Code) an amount equal to
(a) the per-share dividend payable to holders of its Equity Shares multiplied by
(b) the number of Shares subject to the Award on the payment date; provided,
that, notwithstanding the foregoing, the Participant may elect, upon notice of
an impending dividend, and in lieu of some or all of the amount credited to the
Notional Account, to have the Board adjust in its good faith determination the
(i) Exercise Price with respect to the Option, (ii) the SAR Base Price with
respect to the Tandem SAR, and/or (iii) the number of Shares subject to the
Award, or to have the Board otherwise substitute such Award, in any case so as
to prevent dilution or enlargement of rights, and provided that such adjustment
or substitution, and any election to adjust or substitute, is done in accordance
with and only to the extent permitted by the provisions of (1) Sections 409A and
424 of the Code, to the extent the Participant is subject to taxation in the
U.S., and/or (2) Sections 7(1.4) or proposed Sections 110(1.7) and (1.8), to the
extent such Sections become effective and apply to any such adjustment or
substitution, of the Income Tax Act (Canada), to the extent the Participant is
subject to taxation in Canada. Amounts credited to the Participant’s Notional
Account will be distributed at the time of vesting of the Award. On the date and
to the extent a portion of the Award is forfeited, a Participant will forfeit
any amounts remaining in his Notional Account and which are attributable to such
forfeited portion of the Award.

18. Share Repurchasing. In the event the Company repurchases or offers to
repurchase its Shares from both Loral or PSP or their respective Affiliates, or
their respective permitted transferees, on a substantially pro rata basis, the
Company shall also offer to repurchase Shares from Participant on the same basis
to the extent such offer is legally permitted. Such pro rata portion shall be
based on all Shares issued to Participant and all Awards outstanding that were
granted to Participant, whether vested or unvested. Participant shall accept
such offer within ten (10) business days of its being made or shall be deemed to
have rejected such offer and, if accepted, the sale and purchase shall close at
the same time as the closing of the stock purchase from Loral and PSP or their
respective Affiliates. To the extent necessary to permit the sale, additional
Awards shall vest in order of the next vesting tranches.

19. Taxes and Withholding. No later than the date of exercise of the Award
granted hereunder, the Participant shall pay to the Company or make arrangements
satisfactory to the Board regarding payment of any Canadian federal, provincial,
and local taxes applicable to the Participant, of any kind required by law to be
withheld upon the exercise of such Award. In the event the Participant exercises
the Tandem SAR, then the Participant shall satisfy the Minimum Withholding
Amount due upon exercise of the Tandem SAR by having the Company remit to the
appropriate taxing authority the cash to which the Participant is entitled upon
exercise of the Tandem SAR pursuant to Section 3 above. Notwithstanding the
foregoing, the Company shall, to the extent permitted or required by law, have
the right to deduct from any payment of any kind otherwise due to the
Participant any Canadian federal, provincial, and local taxes of any kind
required by law to be withheld upon the exercise of such Award.

20. Integration. This Grant Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof, including the
Employment Agreement, contain the entire understanding of the parties with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth in this Grant
Agreement, in the Employment Agreement and in the Plan. This Grant Agreement,
the Employment Agreement and the Plan, supersede all prior agreements and
understandings between the parties with respect to its subject matter.

21. Counterparts. This Grant Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

22. Governing Law. This Grant Agreement shall be governed by and construed and
enforced in accordance with the laws of the Province of Ontario, Canada without
regard to the provisions governing conflict of laws.

23. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan, including the Accession Agreement attached thereto as
Exhibit A. The Participant hereby acknowledges that all reasonable decisions,
determinations and interpretations of the Board in respect of the Plan, this
Grant Agreement and the Award shall be final and conclusive. The Participant
further acknowledges that, prior to the existence of a Public Market, no
exercise of the Award or any portion thereof shall be effective unless and until
the Participant has executed an Accession Agreement and the Participant hereby
agrees to be bound thereby. The Participant acknowledges that, among other
provisions, the Plan contains a “call-right” and agrees that such “call-right”
may be exercised by the Company or its designee (with the Company having the
right to enforce the right of the designee).

24. Limitation on Liability. The Participant acknowledges that only the Special
Purchaser, its subsidiary to which the Share and the obligations to pay for the
Shares are transferred and the Company shall be liable or responsible to the
Participant in respect of the purchase of the Shares under the provisions of
this Agreement related to actions of the Company, the Special Purchaser and its
subsidiary, and no direct or indirect shareholder of the Special Purchaser or
any director or officer of the Special Purchaser or such subsidiary shall be
liable with respect thereof (except as expressly provided hereunder).

IN WITNESS WHEREOF, the Company, the Employer, Participant, Loral, and PSP have
each caused this Grant Agreement to be duly executed by its duly authorized
officer and said Participant has hereunto signed this Grant Agreement on his own
behalf, thereby representing that he has carefully read and understands this
Grant Agreement, the Plan and the Accession Agreement as of the day and year
first written above.

     
Telesat Holdings Inc.
 

By:
  /s/ V. Peter Harder
 
   
Telesat Canada
 

By:
  /s/ V. Peter Harder
 
    Loral Space & Communications Inc.

By:
  /s/ Avi Katz
 
    Public Sector Pension Investment Board

By:
  /s/ James Pitman; /s/ Frederic Despars
 
   
4440480 Canada Inc.
 

By:
  /s/ Avi Katz
 
   
 
  /s/ Paul D. Bush
 
   
 
  Paul D. Bush

SCHEDULE “A”
TO THE GRANT AGREEMENT

The Participant may not transfer any Shares or other securities received upon
the exercise of the Award, or Shares resulting from the conversion of the Shares
into other Equity Shares, or any interest therein, (in this Schedule A,
“Shares”) to any person except as permitted herein:



(i)   The Participant may transfer Shares to a Permitted Transferee as defined
in Section 5.5 of the Plan (with the prior consent of the Board, which consent
may be withheld in the Board’s sole discretion), or to a Canadian immigration
trust, subject to compliance with the conditions precedent set out in
Section 5.6 of the Plan, modified as need be to contemplate a transfer of
Shares, instead of a transfer of an Award;



(ii)   Prior to the completion by the Company of an Initial Public Offering for
Equity Shares of the Company, there shall be no transfer of Shares except as
provided in (i) above, or as otherwise expressly provided in the Grant
Agreement.



(iii)   After the completion of an Initial Public Offering for Equity Shares of
the Company, the Participant shall be entitled to sell without restriction the
Selldown Percentage of Shares acquired by the Participant upon exercise of the
Award (and Shares subject to the Award which have vested). The “Selldown
Percentage” shall equal (a) the percentage of all Equity Shares as shall have
been sold by PSP or Loral (and their Permitted Transferees as defined in the
Accession Agreement) in the Initial Public Offering or after the Initial Public
Offering (other than sales to PSP, Loral or a Permitted Transferee as defined in
the Accession Agreement) relative to the number of Equity Shares held by PSP and
Loral immediately prior to the Initial Public Offering or (b) 100% if PSP, Loral
and their Permitted Transferees (as defined in the Accession Agreement) cease to
hold at least 70% of all Equity Shares following the Initial Public Offering.



(iv)   The Participant shall be entitled to participate in any public offering
of Common Shares of the Company including an initial public offering in the
manner provided in Sections 6.03 and 6.04 of the Unanimous Shareholders
Agreement, but with the status only of “Included Holder” as defined in
Section 6.03, provided that in no event shall the number of shares subject to
such participation exceed the Selldown Percentage.



(v)   References on this Schedule to PSP or Loral shall also include their
respective subsidiaries owning Equity Shares.



(vi)   Definitions:

“Competitor” is any corporation, firm, partnership, proprietorship or other
entity which engages in the Satellite Business (as defined below) in any of the
same countries, states, provinces or other political subdivisions of countries
in which the Company or its Subsidiaries are engaged in the Satellite Business
as of the date of Participant’s termination of employment and is a material
competitor of the Company (or its Subsidiaries) in such countries, states,
provinces or other political subdivisions of countries with respect to a
material amount of Satellite Business of the Company and its Subsidiaries (what
is material being determined based on the 5-year business plan in effect for the
Company and its Subsidiaries as of the date of Participant’s termination of
employment).

“Satellite Business” shall mean the business of communication of electronic
video, data, voice or other information by transmission by satellite operating
in the Fixed Satellite Service frequencies for hire in any of the geographic
areas in which the Company or its Subsidiaries operate such Fixed Satellite
Service frequencies as of the date of Participant’s termination of employment.

